Citation Nr: 1408986	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-36 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1970 to February 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction of case has since been transferred to the RO in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system reveals a February 2014 brief from the Veteran's representative that has been reviewed by the Board.  
A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The Board also considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Thus, the underlying service connection issue on appeal was recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The underlying merits of the service connection claim will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final January 1993 Board decision, the RO denied service connection for PTSD.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal the Board's decision.   

2.  In a December 2004 rating decision, the RO continued to deny service connection for PTSD.  The Veteran was notified of the December 2004 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination.

3.  The evidence received after the December 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the PTSD claim and raises a reasonable possibility of substantiating the PTSD claim.    


CONCLUSIONS OF LAW

1.  The January 1993 Board decision and December 2004 rating decision, which denied service connection for PTSD, are both final.  38 U.S.C.A. §§ 7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1103, 20.1104 (2013).

2.  The evidence received subsequent to the December 2004 rating decision is new and material, such that the issue of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a previous January 1993 Board decision, the Board denied service connection for PTSD because there was a lack of credible supporting evidence that the claimed in-service stressors had occurred.  In a December 2004 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for PTSD.  The Veteran did not initiate any appeal.  The Veteran also did not submit any additional evidence relevant to that claim within one year of the December 2004 rating decision.  Thus, the decisions are final.  38 U.S.C.A. §§ 7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1103, 20.1104 (2013).  

Subsequent to the final December 2004 rating decision, the Veteran provided further probative lay statements with regard to alleged traumatic in-service incidents in Vietnam in the early 1970s.  In addition, the RO secured a ship history of the USS Windham County printed from the internet in October 2008, confirming it engaged in operations off the coast of Vietnam while the Veteran was onboard from July 1971 to September 1971.  The Board finds that this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate PTSD claim and raises a reasonable possibility of substantiating his claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's PTSD claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

The Board notes that the claims file, including the Virtual VA and VBMS files, does not contain complete VA treatment records dated since April 2010 from the Florida VA healthcare system. The Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of any current acquired psychiatric disorder, on the basis of ether in-service incurrence or in-service aggravation of a preexisting psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran if he has received any VA or non-VA medical treatment for psychiatric disorders  not currently of record.  The Veteran should be provided with the necessary authorization forms for the release of any non-VA treatment records not currently on file.  Any records to include the VA medical records from the Florida VA healthcare system that are dated from April 2010 to the present should be obtained and associated with the claims folder.  

2.  After securing any additional evidence, the RO/AMC should schedule the Veteran for a VA medical examination to obtain an opinion as to the nature and etiology of any current psychiatric disorder, to include PTSD.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran in the record, the examiner should provide a fully reasoned explanation.

After a review of the claims folder, the VA examiner should answer the following questions:

(A) Is it "undebatable" or "obvious" or "absolutely certain" or "clear and unmistakable" that the Veteran had a psychiatric disability (such as PTSD or depression or an anxiety disorder) prior to entering his naval service in August 1970 ( i.e., a preexisting psychiatric disability)?  

(B) If the Veteran did have a preexisting psychiatric disability prior to his naval service, is it "undebatable" or "obvious" or "absolutely certain" or "clear and unmistakable" that this psychiatric disability did not permanently increase in severity beyond its natural progression during his naval service from 1970 to 1973?

(C) Is it at least as likely as not that any current psychiatric disorder (other than PTSD) began during or is otherwise causally related to the Veteran's naval service?  

In rendering the above opinions, the examiner should note the following evidence:  The April 1970 enlistment examination; the January 1973 discharge examination; and service personnel records.  The examiner should  assume the Veteran is credible in his report that he was hospitalized for psychiatric problems at a VA facility as early as October 1973, several months after discharge, and in 1976 also (although VA was unable to secure these VA inpatient records from the 1970s).  The examiner should also review the VA inpatient psychiatric treatment in August 1989 to October 1989; VA psychiatric examinations in dated in June 1990 and June 1991; the July 2008 VA treating psychiatrist letter; VA mental health treatment records dated from 2001 to 2010; and the September 2012 VA psychological examination.

***The VA examiner should offer a clear explanation based on facts of the case and all pertinent medical documentation for any opinion provided****

3.  When the development requested is completed, the issue of service connection for an acquired psychiatric disorder, to include PTSD, should readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


